Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 pertaining to the 2005 Stock Option Plan, as amended, of Prosper Marketplace Inc. of our report dated March 30, 2010 relating to the consolidatedfinancial statementsof Prosper Marketplace Inc. included in its Annual Report on Form10-K for the year ended December31, 2009. /s/ Odenberg Ullakko Muranishi & Co. LLP San Francisco, California December9, 2010
